Exhibit 10.1

 

 KONA GRILL, INC.

 

AMENDMENT NO. 1 TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to Amended and Restated Employment Agreement (“Amendment”),
entered into January 9, 2019 and effective as of January 1, 2019 (the “Effective
Date”), is made by and between Kona Grill, Inc., a Delaware corporation (the
“Company”), and Berke Bakay, a resident of the State of Arizona (“Executive”).

 

Recitals

 

WHEREAS, the Company and Executive entered into that certain Amended and
Restated Employment Agreement effective as of September 4, 2018 pursuant to
which Executive serves as the Company’s Executive Chairman of the Board of
Directors (the “Employment Agreement”); and

 

WHEREAS, the Company and Executive wish to amend the Employment Agreement
pursuant to this Amendment, as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing recitals, premises and mutual
covenants herein contained, and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:

 

1.           Annualized Base Salary. Section 6.1 (Annualized Base Salary) of the
Employment Agreement is hereby deleted in its entirety and replaced with the
following:

 

“6.1     Annualized Base Salary. During the Employment Period, Executive shall
receive an annualized base salary payable in accordance with the Company’s
normal payroll practices of $1.00 per year, which the Board may, in its sole
discretion, increase (“Base Salary”).”

 

2.           No Other Changes. Except as set forth in Section 1 of this
Amendment, the terms of the Employment Agreement remain in full force and are
not otherwise amended or revised.

 

3.          Execution; Counterparts. This Amendment may be executed in
counterparts delivered physically or electronically, each of which shall be
deemed an original, but all of which, when taken together, shall constitute a
single instrument.

 

[signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment to be
effective as of the Effective Date.

 

 

 

KONA GRILL, INC.

 

 

 

By: /s/ Richard J. Hauser                              

Richard J. Hauser, Chairman of the

Compensation Committee of the Board

of Directors

 

 

 

 

EXECUTIVE:

 

 

 

By: /s/ Berke Bakay                                     

Berke Bakay 

 

 

 

 

2